434 F.2d 1041
UNITED STATES of America, Appellee,v.Philip G. STRIANO, Appellant.
No. 341.
Docket 35076.
United States Court of Appeals, Second Circuit.
Argued December 11, 1970.
Decided December 11, 1970.

Appeal from the United States District Court for the Southern District of New York; Morris E. Lasker, Judge.
David V. Keegan, Asst. U. S. Atty. (Whitney North Seymour, Jr., U. S. Atty. for Southern District of New York, and John W. Nields, Jr., Asst. U. S. Atty., on the brief), for appellee.
Henry B. Rothblatt, New York City, for appellant.
Before LUMBARD, Chief Judge, FEINBERG, Circuit Judge, CLARIE, District Judge.*
PER CURIAM:


1
We affirm, in open court, Philip G. Striano's conviction for violation of the counterfeiting laws, 18 U.S.C. § 472, as the defense of entrapment presented only a question of fact which was decided by the jury in accordance with a concededly correct charge by the district judge.


2
The members of the panel have examined the reports of the Secret Service, which were marked Court's Exhibit A, and find that there was no error in the trial judge's refusal to permit defense counsel to inspect these reports.



Notes:


*
 Sitting by designation